ALLOWABILITY NOTICE
This application is being examined under pre-AIA  first-to-invent provisions.


Replacement drawings required
As noted in section 5 of the accompanying PTO-37 Notice of Allowability, the drawings filed 4/27/2018 lack quality and/or readability in some figures (e.g. Figs. 2-5, etc.).  Labels and pertinent features of figures must be legible.  MPEP 608.02(b).I and generally 608 pertain.  Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required.  The replacement sheet(s) should be labeled "Replacement Sheet" in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If filing electronically, then possibly higher resolution drawings should be filed as "Supplemental Content."



Examiner's amendment
Examiner’s amendments to the record appear below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
The 4/27/2018 listing of claims is further amended as follows:
In claim 20, at the end of the "at least one processor" element, before the colon, amend to "...instructions configured to perform a method, the method comprising:..."


Reasons for allowance
4/27/2018 claims 1-20, as amended above, are allowed for the reasons of record and as summarized here.  (No claims are canceled.)

Regarding 35 USC 103
Claims 1-20 are free of the analogous art at least because, for example, each recites stored 

Claim scope limited to application to the recited "electrophysiological signal"
As described below, the allowed claims satisfy 101 at least because all claimed embodiments represent an improvement over the previous state of the technology field, which field is processing the recited "electrophysiological signal."  The explanation of improvement below relies on limitation of the claimed embodiments to this field.  Additionally, 112/1st enablement similarly relies on limitation of the claimed embodiments to this field.  

Regarding 35 USC 101
Claims 1-20 result in an improvement in the field of processing electrophysiological signals and therefore are not directed to a judicial exception.  
Analogous to the MPEP 2106 Step 2A, 2nd prong, 1st consideration regarding an explanation of improvement and also analogous to Enfish and, in particular, McRO, the instant claims result in improvements such that they are not directed to an abstract idea.
The claims result in at least one particular improvement as described in U.S. patent application 14/158,021 in Applicant's 26 October 2017 remarks (as cited on the attached form 892 Notice of References Cited) at p. 11, end of 2nd to last para. through p. 16, quoting in part: improving "...(1) the ability to recover signal details that would otherwise be lost in a denoising process, and (2) the ability to cleanly remove transient features (e.g., spikes) that would otherwise leave behind remnants in a single-pass non-local mean filtering transient removal..."  PHOSITA would have understood the claimed devices and systems with the resulting improved signals, to be, on their face, a significant improvement to the technology field.  Thus, the instant record establishes a reasonable degree of particularity regarding the 
The instant claims satisfy 101 with regard to judicial exceptions -- here, abstract ideas -- for at least the following reason relying on the above improvement arguments and relating to the first step of the Mayo/Alice analysis.
Regarding whether the claims are directed to an abstract idea, the instant claims result in significant improvement in all claimed embodiments such that, analogous to Enfish and McRO, the claims are not so directed.  As in Enfish and McRO, the instant functioning of the computer-related technology is improved, generally and, as in McRO, improved regarding the associated output and its resulting application.  Also, further analogous to McRO, the instant claims recite rules, in the form of the steps for signal filtering, which rules embody an improvement, analogous to the improved use of software-encoded rules in McRO.  Quoting McRO (p. 25, 2nd para. of the slip opinion, emphasis added): 
The claimed process uses a combined order of specific rules that renders information into a specific format that is then used and applied to create desired results: a sequence of synchronized, animated characters. While the result may not be tangible, there is nothing that requires a method “be tied to a machine or transform an article” to be patentable. Bilski, 561 U.S. at 603 (discussing 35 U.S.C. § 100(b)). The concern underlying the exceptions to § 101 is not tangibility, but preemption. Mayo, 132 S. Ct. at 1301.
Regarding the court opinions above, full citations and further explanation are provided in MPEP 2106.

Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Inquiries

PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.

/G STEVEN VANNI/             Primary Examiner, Art Unit 1631